Case 8:20-cv-01436-JLS-ADS Document 15 Filed 08/24/20 Page1of1 Page ID#:70

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Stanley M. Gibson (Bar No. 162329)

Gregory S. Cordrey (Bar No. 190144)

Rod S. Berman (Bar No. 105444)

Remi T. Salter (Bar No. 316327)

JEFFER MANGELS BUTLER & MITCHELL LLP
1900 Avenue of the Stars, 7th Floor

Los Angeles, CA 90067

 

ATTORNEY(S) FOR: Defendant Theragun, Inc.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

HYPER ICE, INC. CASE NUMBER:

 

 

8-20-cv-01436
Plaintiff(s),

 

THERAGUN, INC.
CERTIFICATION AND NOTICE

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)

 

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Defendant Theragun, Inc.

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

 

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
HYPER ICE, INC. Plaintiff
THERAGUN, INC. Defendant
August 21, 2020 /s/ Gregory S. Cordrey
Date Signature

Attorney of record for (or name of party appearing in pro per):

Defendant Theragun, Inc.

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
